MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jul 13 2020, 9:02 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
William T. Myers                                          Curtis T. Hill, Jr.
Whitehurst & Myers Law                                    Attorney General of Indiana
Marion, Indiana
                                                          Myriam Serrano
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ryan M. Richison,                                         July 13, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-62
        v.                                                Appeal from the Huntington
                                                          Circuit Court
State of Indiana,                                         The Honorable Davin G. Smith,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          35C01-1801-MR-2



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020                      Page 1 of 8
                                             Case Summary
[1]   Ryan Richison (“Richison”) challenges his aggregate twenty-seven-year

      sentence for Voluntary Manslaughter,1 Residential Entry,2 and Criminal

      Mischief.3 We affirm.



                                                     Issues
[2]   Richison presents two issues for review:


                 I.           Whether the trial court abused its discretion in the
                              determination of aggravating and mitigating
                              circumstances; and


                 II.          Whether his sentence is inappropriate.


                                   Facts and Procedural History
[3]   Kali Swain (“Swain”) hosted a party at her Huntington, Indiana residence to

      welcome the new year of 2018. Richison was one of about thirty guests. Soon

      after Richison’s arrival at the party, another guest questioned him about his

      dating life, and Richison “put his fist through a wall.” (Tr. Vol. V, pg. 33.)

      Another guest, Kyle Randall (“Randall”), took Richison outside to the porch;




      1
          Ind. Code § 35-42-1-3.
      2
          I.C. § 35-43-2-1.5.
      3
          I.C. § 35-43-1-2.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020    Page 2 of 8
      they conversed for a while and Richison calmed down. Eventually, the two

      men hugged and returned to the party.


[4]   Later, the subject of race relations was raised and Richison again became

      agitated. Randall again tried to calm Richison, but “it didn’t work.” (Id. at

      Vol. IV, pg. 76.) Randall urged Richison to “go outside and talk about this like

      grown men,” but Richison refused. (Id. at Vol. 5, pg. 65.) The situation

      deteriorated until Randall’s girlfriend, Katherine Mills (“Mills”), believed that

      “both wanted to fight each other.” (Id. at 77.) Mills left the kitchen to retrieve

      Randall’s belongings so that they could leave. When she returned, she saw that

      Randall had a profusely bleeding wound to his neck. The men scuffled over a

      knife before party guests were able to separate them. Randall lifted his shirt to

      display two abdominal wounds and said, “he stabbed me.” (Id. at Vol. 4, pg.

      80.) Randall then slid to the floor, unconscious.


[5]   Swain and Mills called 9-1-1 but Randall died within minutes, having suffered a

      stab wound to his heart. Richison ran to the nearby residence of Gregory

      Hamilton (“Hamilton”), where he broke out a garage window to gain entry and

      hide inside. Hamilton confronted Richison and called police. Richison was

      arrested and charged with Murder, and the State later added charges of

      Residential Entry and Criminal Mischief.


[6]   Richison was brought to trial before a jury on August 19, 2019. On August 23,

      the jury convicted Richison of Voluntary Manslaughter, Residential Entry, and

      Criminal Mischief. On December 13, 2019, the trial court entered an Amended


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020   Page 3 of 8
      Sentencing Order, imposing upon Richison a term of twenty-five years

      imprisonment (with five years suspended) for Voluntary Manslaughter, a

      consecutive term of two years (with one year suspended) for Residential Entry,

      and a concurrent term of 180 days for Criminal Mischief. Richison now

      appeals.



                                 Discussion and Decision
                                        Abuse of Discretion
[7]   Upon his conviction of Voluntary Manslaughter, a Level 2 felony, Richison

      faced a sentence of between ten and thirty years, with seventeen and one-half

      years as the advisory sentence. Ind. Code § 35-50-2-4.5. Upon his conviction

      of Residential Entry, a Level 6 felony, he faced a sentence of between six

      months and two and one-half years, with one year as the advisory sentence.

      I.C. § 35-50-2-7(b). Upon conviction of Criminal Mischief, a Class B

      misdemeanor, he faced a sentence of not more than 180 days. I.C. § 35-50-3-3.

      Richison’s sentence of twenty-five years for Voluntary Manslaughter exceeded

      the advisory sentence by seven and one-half years, but five years were

      suspended to probation. His sentence of two years for Residential Entry

      exceeded the advisory sentence by one year, but that year was suspended to

      probation. In sentencing Richison, the trial court found Richison’s criminal

      history and failure to benefit from court-ordered services as aggravators and

      found his potential to become a productive member of society in the future (as

      evidenced by his past hard work) to be a mitigating circumstance.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020   Page 4 of 8
[8]    Sentencing is principally a discretionary function in which the trial court’s

       judgment should receive considerable deference. Cardwell v. State, 895 N.E.2d
1219, 1222 (Ind. 2008). Accordingly, “[a] trial court’s sentencing order will be

       reviewed for an abuse of discretion.” Rice v. State, 6 N.E.3d 940, 943 (Ind.

       2014). The Indiana Supreme Court has held that an abuse of discretion occurs

       in four ways, where the trial court: (1) fails to enter a sentencing statement; (2)

       cites an aggravating or mitigating factor that is not supported by the record; (3)

       fails to cite factors that are clearly supported by the record; and (4) relies on

       reasons that are improper as a matter of law. Anglemyer v. State, 868 N.E.2d
482, 490-91 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). Richison

       argues that the trial court abused its sentencing discretion by considering his

       history of misdemeanor offenses and failing to consider his remorse and

       hardship to his minor child, previously in Richison’s primary physical custody.


[9]    The trial court’s consideration of Richison’s criminal history is supported by the

       record. Richison provides no authority suggesting that a trial court is precluded

       from considering misdemeanor convictions. Rather, he argues that remote

       misdemeanor offenses should not be heavily weighed in the sentencing process.

       We cannot provide Richison relief upon this argument. “While we review the

       aggravating and mitigating factors considered by the trial court for abuse of

       discretion, we do not review the relative weight or value assigned to each

       factor.” Deloney v. State, 938 N.E.2d 724, 732 (Ind. Ct. App. 2010), trans. denied.


[10]   An allegation that the trial court failed to identify a particular mitigating factor

       requires the defendant to establish that the mitigating evidence is both

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020   Page 5 of 8
       significant and clearly supported by the record. Wells v. State, 836 N.E.2d 475,

       479 (Ind. Ct. App. 2005). Here, Richison asked the trial court to impose a

       sentence less than the advisory sentence, arguing that alcohol had been

       involved, the circumstances were unlikely to reoccur, there was strong

       provocation, and his criminal history was minor. He did not advance for

       consideration at the sentencing hearing his role as a single parent, undue

       hardship to his child, or an expression of remorse. Thus, the trial court cannot

       be said to have abused its discretion by omitting consideration of these alleged

       factors.


                                           Inappropriateness
[11]   Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

       appellate review and revision of a sentence imposed by a trial court. See, e.g.,

       Sanders v. State, 71 N.E.3d 839, 843 (Ind. Ct. App. 2017), trans. denied. This

       appellate authority is embodied in Indiana Appellate Rule 7(B). Id. Under

       7(B), the appellant must demonstrate that his sentence is inappropriate in light

       of the nature of his offense and his character. Id. (citing Ind. Appellate Rule

       7(B)). In these instances, deference to the trial courts “should prevail unless

       overcome by compelling evidence portraying in a positive light the nature of the

       offense (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020   Page 6 of 8
[12]   The Indiana Supreme Court has explained that the principal role of appellate

       review is an attempt to leaven the outliers, “not to achieve a perceived ‘correct’

       result in each case.” Cardwell, 895 N.E.2d at 1225. The question is not whether

       another sentence is more appropriate, but whether the sentence imposed is

       inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).


[13]   Here, the nature of the primary offense is that Richison inflicted multiple stab

       wounds upon a friend who had repeatedly tried to reason with Richison and

       dissuade him from his anger. The violence was committed in the vicinity of

       several traumatized partygoers. Thereafter, Richison did not seek medical

       attention for the victim, but fled. He then awakened Hamilton during the early

       morning hours by breaking into Hamilton’s garage. There is nothing in the

       circumstances of these crimes that militates toward a lesser sentence than that

       imposed.


[14]   As to Richison’s character, he failed to benefit from prior leniency and

       rehabilitative efforts. True, his criminal history consists of only two

       misdemeanor offenses. But the first of those convictions, for criminal mischief,

       involved Richison’s extreme expression of anger against relatives. He used a

       baseball bat to break into his mother’s house and he also vandalized his sister’s

       vehicle, while threatening to kill both of them. Unpersuaded to control his

       behavior, Richison then violated an order of protection. This resulted in his

       conviction for Invasion of Privacy. Although he had no history of juvenile

       adjudications, Richison had, at age sixteen, been ordered to refrain from

       contact with his mother. The police officer who had responded to the property

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020   Page 7 of 8
       damage report expressed the fear that Richison was so volatile, he would likely

       kill someday. Sadly, although Richison received counseling services, his

       destructive behavior escalated. In sum, Richison’s character has not been

       portrayed in a positive light.



                                               Conclusion
[15]   Richison has not demonstrated an abuse of the trial court’s sentencing

       discretion. His sentence is not inappropriate.


[16]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-62 | July 13, 2020   Page 8 of 8